IS 44 (Rev, 08/18) ASE 1:19-cv-00340-JJIM-PAS6 7 PPCUMEVER SH REGE/20/19 Page 1 of 1 PagelD #: 7

The JS 44 civil cover sheet and the information contained herein neither re eplace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Droren ck,

TAvagse

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

WAS Aing ton Count

(c) Attorneys (Firm Name, Address, and Telephone Number)

(Lo

SE

DEFENDANTS

NOTE:

 

mM i‘chae/

County of Residence of First Listed Defendant

Be. Forte

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attomeys CA 1 9 ww | 4 Ly )

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

[ 1 U.S. Government

Plaintiff

1 2 US. Government
Defendant

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

OO o7ooogo0

O00Q0 a

   
 

o 210 Land Condemnation

0 220 Foreclosure

O 230 Rent Lease & Ejectment
G 240 Torts to Land

4 245 Tort Product Liability
© 290 All Other Real Property

IV. NATURE OF SUIT Cea x "in One. Box x Only)

 

Federal Question
(U.S. Government Not a Party)

1 4 Diversity
(Indicate Citizenship of Parties in Item II)

 

PERSONAL INJURY PERSONAL INJURY
310 Airplane (J 365 Personal Injury -
{1 315 Airplane Product Product Liability

Liability 367 Health Care/
CG 320 Assault, Libel & Pharmaceutical
Slander Personal Injury
( 330 Federal Employers’ Product Liability
-Liability CG 368 Asbestos Personal
340 Marine Injury Product
(3 345 Marine Product Liability
Liability PERSONAL PROPERTY

© 350 Motor Vehicle
C1) 355 Motor Vehicle

© 370 Other Fraud
( 371 Truth in Lending

* Product Liability 0 380 Other Personal
0 360 Other Personal Property Damage

Injury (4 385 Property Damage
(3 362:Personal Injury - Product Liability

Medical Mal, practice

0 440 Other Civil Rights.

Habeas Corpus:
1 441 Voting 1 463 Alien Detainee
( 442 Employment © 510 Motions to Vacate
(3 443 Housing/ Sentence
Accommodations © 530 General
C1 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
0 446 Amer. w/Disabilities - | 540 Mandamus & Other
Other O 550 Civil Rights
448 Education 555 Prison Condition
CF 560 Civil Detainee -
Conditions of
Confinement

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State 1 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 m5
of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation 16 O86

Foreign Country

   
 

_ FORFEITURE/PENALTY |

( 625 Drug Related Seizure
of Property 21 USC 881
© 690 Other

o 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

( 740 Railway Labor Act

CF 751 Family and Medical
Leave Act

_.]C 790 Other Labor Litigation

1 791 Employee Retirement
Income Security Act

 

O 462 Naturalization Application
G 465 Other Immigration
Actions

 

 

 

 

€1 422 Appeal 28 USC 158
1 423 Withdrawal
28 USC 157

__ PROPERTY RIGHTS _
© 820 Copyrights
@ 830 Patent
© 835 Patent - Abbreviated
New Drug Application
4 840 Trademark

CI 861 HIA (1395f9)

(0 862 Black Lung (923)

3 863 DIWC/DIWW (405(g))
(3 864 SSID Title XVI

(J 865 RSI (405(g))

 

O 870 Taxes (US. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

Click here for: Nature of Suit Code Descriptions.

(1 375 False Claims Act

© 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

_)O 410 Antitrust

(1 430 Banks and Banking

0 450 Commerce

(J 460 Deportation

(J 470 Racketeer Influenced and
Corrupt Organizations

| 480 Consumer Credit

© 485 Telephone Consumer
Protection Act

© 490 Cable/Sat TV

850 Securities/Commodities/
Exchange

C1 890 Other Statutory Actions

(7 891 Agricultural Acts

0 893 Environmental Matters

0 895 Freedom of Information
Act

0 896 Arbitration

(3 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

 

Ve ORIGIN (Place an “x” in One Box Only) .
1 Original (12 Removed from © 3  Remanded from (14 Reinstatedor © 5 Transferred from © 6 Multidistrict C1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are fili BA not cite mt ictional statutes unless dipersity):
1 Ue Sel. or PeLlaratorg Jodgm el ACT.

VI. CAUSE OF ACTION

 

Brief description of cause:

seein shee

 

Causes  oLlicies that Vidlaté Con Stitahianal Rig

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No

VII. RELATED CASE(S)
S ANY (See instructions): JUDGE DOCKET NUMBER
A. DATE 1 _ q 2 LO OF RECORD fl?

6 / OOD iy SC
FOR OFFICE USE ONLY é Lo a
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
